                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION


  EUGENE RUSSELL, #43493-013                      §
            Plaintiff                             §
                                                  §                   Civil Action No. 4:19cv280
  v.                                              §
                                                  §
  LOGAN POPPE, et al.,                            §
            Defendants                            §

                                     ORDER OF DISMISSAL

          This case was referred to United States Magistrate Judge Christine A. Nowak, who issued a

  Report and Recommendation concluding that Plaintiff’s lawsuit should be dismissed without

  prejudice for want of prosecution and failure to obey an Order. The Report and Recommendation

  of the Magistrate Judge, which contains proposed findings of fact and recommendations for the

  disposition of such action, has been presented for consideration. No objections having been timely

. filed, the Court concludes that the findings and conclusions of the Magistrate Judge are correct,
  and adopts the same as the findings and conclusions of the Court.

            It is therefore ORDERED that Plaintiff’s complaint is DISMISSED without prejudice.

  All motions by either party not previously ruled on are hereby DENIED.

          SIGNED this 21st day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE
